Citation Nr: 1720849	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  13-21 729A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type II, to include as due to herbicide exposure.

2.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus type II.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Air Force from December 1969 to December 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for bilateral hearing loss, tinnitus, a back disorder, diabetes mellitus type II, and hypertension.  The Veteran filed a timely Notice of Disagreement in October 2010.  In a July 2013 Decision Review Officer (DRO) decision, the Veteran was awarded service connection for bilateral hearing loss and tinnitus.  A Statement of the Case (SOC) was issued regarding the Veteran's claims for service connection for a back disorder, diabetes mellitus type II, and hypertension.  In a July 2013 Substantive Appeal, the Veteran perfected appeal of his claims for service connection for diabetes and hypertension but not a back disorder.

The RO denied the Veteran's service-connection claim for posttraumatic stress disorder (PTSD) in a June 2011 rating decision.  Since then, the Veteran has made representations indicating a desire to continue that claim.  See, e.g., the Veteran's August 2013 VA Form 9.  The Veteran has also indicated his wish to be service-connected for ischemic heart disease, and to have a higher rating for hearing loss.  See, e.g., the Veteran's August 2014 VA Form 9.  As these representations were made to VA prior to the March 2015 changes in regulation requiring that claims for compensation be filed with VA on a specific form, the matters are referred to the RO for appropriate action.   

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.




	(CONTINUED ON NEXT PAGE)
FINDINGS OF FACT

1.  Resolving all reasonable doubt in favor of the Veteran, the Veteran's duties at Udorn Royal Thai Air Force Base placed him near the perimeter of the base and exposed him to herbicide agents.

2.  The competent medical evidence of record establishes a current diagnosis of diabetes mellitus type II.


CONCLUSION OF LAW

The criteria for entitlement to service connection for diabetes mellitus type II have been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks to establish his entitlement to service connection for diabetes mellitus type II, as secondary to herbicide agent exposure in service.  The Veteran contends in pertinent part that he was exposed to herbicide agents while serving as a fire protection specialist at the Udorn Royal Thai Air Force Base during the Vietnam War.

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain diseases associated with herbicide agent exposure in service are presumed to be service connected if the disease is manifested to a compensable degree within a specified time period.  38 C.F.R. §§ 3.307, 3.309.  If a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  Diseases associated with such exposure include diabetes mellitus type II. 38 C.F.R. § 3.309(e).

A veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C. § 1116(f).  

VA has also determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes.  Special consideration of herbicide exposure on a facts-found basis is extended to those veterans whose duties placed them on or near the perimeters of Thailand military bases.  See M21-1, Part IV, Subpart ii, Chapter 1, Section H, para 5(a) (last changed on Nov. 12, 2015).    

The majority of troops in Thailand during the Vietnam era were stationed at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  If a veteran served in the Air Force on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by occupational specialty, performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts found or direct basis.  Id.

In this case, the Veteran indeed is an Air Force Veteran, who served at Udorn Royal Thai Air Force Base for approximately one year in 1973.  He has presented credible evidence indicating that his occupational duties at Udorn Royal Thai Air Force Base required him to work on and near the perimeter of the base.  In particular, he reported that, as a firefighter, he worked with security to address incidents on the border of the base on an almost daily basis.  His DD-214 confirms that he worked as a fire protection specialist and was stationed at Udorn for a year.  Further, his Performance Reports confirm that from December 1972 to August 1973, the Veteran's duties at Udorn Air Force Base included operating firefighting vehicles and equipment, and positioning vehicles and equipment at fire and crash scenes for proper fire control.  With his background in emergency management (as shown in prior Performance Reports, noting duties in firefighting, rescue, salvage, fire protection operations in connection with aircraft and missile accidents), the Board finds no reason to call into question the Veteran's assertion that he duties required him to work with security to address emergencies occurring all over the base, to include the perimeter.  Resolving all remaining doubt in the Veteran's favor, the Board finds that the Veteran "served near the air base perimeter" at Udorn Air Force Base in performance of his duties as a fire protection specialist, and therefore had exposure to herbicide agents in service in Thailand.

The Veteran has a current diagnosis of diabetes mellitus type II.  See April 2010 VA Treatment Record.

As the Veteran has been found to have been exposed to herbicide agents in service, and has a current diagnosis of diabetes mellitus type II, it is presumed that his diabetes mellitus was incurred in service even without evidence of the disease during service.  38 U.S.C. § 1116(a); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  As such, service connection for diabetes mellitus, as secondary to herbicide agent exposure, is warranted.


ORDER

Service connection for diabetes mellitus type II is granted.


REMAND

Although the Board regrets the additional delay, the Board finds that the Veteran's remaining claim must be remanded for further development.

The Veteran seeks service connection for hypertension as secondary to his now service-connected diabetes mellitus.  The Veteran also asserts that he has had hypertension since service.  See August 2014 Veteran's Statement.  The Veteran's service treatment records show blood pressure readings of 122/78 (December 1969); 120/64 (April 1972); 120/64 (November 1972); 110/72 (September 1973); and 118/72 (September 1973).  The Veteran's recent treatment records show a current diagnosis of hypertension.  See, e.g., February 2013 Private Treatment Record.

The Veteran has not undergone VA examination in relation to his hypertension claim.  VA has a duty to provide a medical examination when it is deemed necessary to make a decision on a claim if the evidence (including lay statements of the appellant) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of the disability; if the evidence indicates that his disability or symptoms may be associated with the appellant's service; and there is not sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The evidence described above meets these requirements, as the Veteran's reports and medical records show a current diagnosis and potential connections to service or to the Veteran's service-connected diabetes disability.  Given these facts, VA examination is warranted to determine the nature of the Veteran's hypertension, and whether such hypertension started in service, manifested to a compensable degree within one year of separation from service, is related to service (to include the conceded herbicide agent exposure), or is caused or aggravated by the Veteran's service-connected diabetes.  

While on remand, the VA should obtain all outstanding, pertinent private and VA treatment records, to include VA treatment records from June 2011 to the present.

Accordingly, the case is REMANDED for the following action:

1.  After securing any necessary authorization, obtain any additional private treatment records as the Veteran may identify relevant to his claim.  

2.  Obtain any additional VA treatment records, including those dated from June 2011 to the present.

3.  Schedule the Veteran for a VA examination by a medical professional with appropriate expertise in order to assess the Veteran's hypertension.  The electronic claims file should be made available to and be reviewed by the examiner.  All appropriate testing should be conducted.

The examiner should take a history from the Veteran as to the Veteran's development and treatment for hypertension.  Then, upon review of the record, and after examination of the Veteran, the examiner should respond to each of the following: 

a. Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension had its onset in, or is otherwise related to any injury or disease that occurred in service, to include the Veteran's conceded herbicide agent exposure while serving as a firefighter at Udorn Air Base in Thailand in 1973?

b. Is it at least as likely as not that the Veteran's hypertension manifested to a compensable degree within one year of separation from service (i.e., between December 1973 and December 1974); (3) and/or is otherwise related

c. Notwithstanding the answers to (a) and (b) above, it is at least as likely as not that the Veteran's hypertension was caused or aggravated (i.e., permanently worsened beyond the natural progression) by the Veteran's service-connected diabetes mellitus?
The examiner should consider all pertinent medical and lay evidence, and provide reasons in support of each conclusion.  

4.  Then, readjudicate the Veteran's claim.  If the benefits sought on appeal are not granted in full, the RO should issue the Veteran and his representative a Supplemental Statement of the Case and provide an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


